Exhibit 10.3

 

SCHEDULE 1.1

 

As used in the Agreement, the following terms shall have the following
definitions:

 

“Account” means an account as that term is defined in the Code and in the case
of Mondel, in the PPSA.

 

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

 

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Administrative Borrower or its Subsidiaries.

 

“Administrative Borrower” has the meaning specified therefor in Section 16.9.

 

“Advances” has the meaning specified therefor in Section 2.1(a).

 

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and
Section 6.13 hereof:  (a) any Person which owns directly or indirectly 10% or
more of the Stock having ordinary voting power for the election of directors or
other members of the governing body of a Person or 10% or more of the
partnership or other ownership interests of a Person (other than as a limited
partner of such Person) shall be deemed an Affiliate of such Person, (b) each
director (or comparable manager) of a Person shall be deemed to be an Affiliate
of such Person, and (c) each partnership or joint venture in which a Person is a
partner or joint venturer shall be deemed an Affiliate of such Person. 
Notwithstanding anything herein to the contrary, in no event shall any Agent or
any Lender be considered an “Affiliate” of any Borrower or any Guarantor.

 

“After Acquired Property” means any fee interest in Real Property acquired by
the Parent or any of its Subsidiaries after the date hereof.

 

“Agent” has the meaning specified therefor in the preamble to the Agreement.

 

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

 

“Agent’s Liens” means the Liens granted by Borrowers and/or any of their
respective Subsidiaries to Agent under the Loan Documents.

 

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

 

“Applicable Corporate Overhead Amount” means (a) with respect to any measurement
period ending on or before June 30, 2006, $500,000, and (b) with respect to any
measurement period ending after June 30, 2006, $1,500,000.

 

--------------------------------------------------------------------------------


 

“Applicable Laws” means, with respect to any Person, those Laws that apply to
such Person or its business, undertakings, property or securities.

 

“Assignee” has the meaning specified therefor in Section 13.1(a).

 

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

 

“Authorized Person” means any officer or employee of Administrative Borrower.

 

“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Advances hereunder (after giving effect to all then
outstanding Obligations (other than Bank Product Obligations) and all sublimits
and reserves then applicable hereunder).

 

“Availability Block” means, as of any date of determination: the sum of:
(a) (i) prior to Borrowers’ receipt of cash proceeds of the Second Lien
Indebtedness in an aggregate amount of not less than $18,000,000, an amount
equal to $4,600,000 and (ii) upon and after Borrowers’ receipt of cash proceeds
of the Second Lien Indebtedness in an aggregate amount of not less than
$18,000,000, an amount equal to $0; plus (b) (i) prior to the consummation of
the Magnetek ADS Sale, an amount equal to $0 and (ii) upon and at all times
after the consummation of the Magnetek ADS Sale, an amount equal to $2,000,000.

 

“Bank Product” means any financial accommodation extended to Administrative
Borrower or its Subsidiaries by a Bank Product Provider (other than pursuant to
the Agreement) including:  (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) purchase cards, (e) ACH Transactions, (f) cash
management, including controlled disbursement, accounts or services, or
(g) transactions under Hedge Agreements.

 

“Bank Product Agreements” means those agreements entered into from time to time
by Administrative Borrower or its Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by Administrative Borrower
or its Subsidiaries to any Bank Product Provider pursuant to or evidenced by the
Bank Product Agreements and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all such amounts that
Administrative Borrower or its Subsidiaries are obligated to reimburse to Agent
or any member of the Lender Group as a result of Agent or such member of the
Lender Group purchasing participations from, or executing indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to Administrative Borrower or
its Subsidiaries.

 

“Bank Product Provider” means Wells Fargo or any of its Affiliates.

 

“Bank Product Reserve” means, as of any date of determination, the lesser of
(a) $3,000,000, and (b) the amount of reserves that Agent has established (based
upon the Bank Product Providers’ reasonable determination of the credit exposure
of Administrative Borrower and its Subsidiaries in respect of Bank Products) in
respect of Bank Products then provided or outstanding; provided, that in order
to qualify as Bank Product Reserves such reserves must be established on or
prior to the time that the Bank Product Provider first provides the applicable
Bank Product.

 

2

--------------------------------------------------------------------------------


 

“Bankruptcy Code” means Title 11 of the United States Code, together with any
bankruptcy or insolvency laws of Canada, to the extent they apply to Mondel,
including without limitation, the Bankruptcy and Insolvency Act (Canada) and the
Companies’ Creditors Arrangement Act (Canada).

 

“Base LIBOR Rate” means the rate per annum, determined by Agent in accordance
with its customary procedures, and utilizing such electronic or other quotation
sources as it considers appropriate (rounded upwards, if necessary, to the next
1/100%), to be the rate at which Dollar deposits (for delivery on the first day
of the requested Interest Period) are offered to major banks in the London
interbank market 2 Business Days prior to the commencement of the requested
Interest Period, for a term and in an amount comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by Administrative Borrower in accordance with
the Agreement, which determination shall be conclusive in the absence of
manifest error.

 

“Base Rate” means, the rate of interest announced, from time to time, within
Wells Fargo at its principal office in San Francisco as its “prime rate,” with
the understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate; provided, however, for
purposes of this Agreement only, the Base Rate shall at no time be less than
5.50%.

 

“Base Rate Loan” means the portion of the Advances that bears interest at a rate
determined by reference to the Base Rate.

 

“Base Rate Margin” means 2.50 percentage points.

 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Borrower, any Guarantor or any Subsidiary or ERISA
Affiliate of any Borrower or any Guarantor has been an “employer” (as defined in
Section 3(5) of ERISA) within the past six years, and any equivalent Canadian
Employee Benefits Legislation.

 

“Board of Directors” means the board of directors (or comparable managers) of
Parent or any committee thereof duly authorized to act on behalf of the board of
directors (or comparable managers).

 

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to the Agreement.

 

“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case
of a Swing Loan, or by Agent in the case of a Protective Advance.

 

“Borrowing Base” means, as of any date of determination, the result of:

 

(a)                                  85% of the amount of Eligible Accounts,
less the amount, if any, of the Dilution Reserve, plus

 

(b)                                 the lowest of:

 

(i)                                     $5,000,000,

 

3

--------------------------------------------------------------------------------


 

(ii)                                  the sum of (A) 50% of the value
(calculated at the lower of cost (on a first-in-first-out basis) or market
value) of Eligible Inventory plus (B) 25% of the cost of Eligible Raw Materials
Inventory,

 

(iii)                               85% times the Net Liquidation Percentage
times the book value of Borrowers’ Inventory, and

 

(iv)                              35% of the amount of credit availability
created by clause (a) above, minus

 

(c)                                  the sum of (i) the Bank Product Reserve,
(ii) the Prior Claims Reserve and (iii) the aggregate amount of reserves, if
any, established by Agent under Section 2.1(b).

 

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of California,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term “Business Day” also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.

 

“Canadian Documents” means (a) the Canadian Guaranty, (b) the Canadian Stock
Pledge and (c) the Canadian Security Agreement.

 

“Canadian Dollars” means the lawful currency of Canada.

 

“Canadian Employee Benefits Legislation” means the Canadian Pension Plan Act
(Canada), the Pension Benefits Standards Act (Canada), the Pension Benefits Act
(Ontario), the Health Insurance Act (Ontario) and the Employment Standards Act
(Ontario) and all similar legislation in any relevant Canadian jurisdiction.

 

“Canadian Employee Plan” has the meaning specified therefore in Section 4.13(k).

 

“Canadian Guaranty” means a general continuing guaranty executed and delivered
by Mondel in favor of Agent, for the benefit of the Lender Group and the Bank
Product Providers, in form and substance satisfactory to Agent.

 

“Canadian Income Tax Act” means the Income Tax Act (Canada), R.S.C. 1985 c.1
(5th Supp.).

 

“Canadian Security Agreement” means a security agreement, in form and substance
satisfactory to Agent, executed and delivered by Mondel in favor of Agent, for
the benefit of the Lenders and the Bank Product Providers, together with all
supplements executed in connection therewith.

 

“Canadian Stock Pledge” means a stock pledge agreement, in form and substance
satisfactory to Agent, executed and delivered by Mondel Holding in favor of
Agent, for the benefit of the Lenders and the Bank Product Providers, with
respect to the Stock of Mondel, together with  all certificates representing the
shares of Stock pledged thereunder along with Stock powers with respect thereto
endorsed in blank.

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as

 

4

--------------------------------------------------------------------------------


 

determined in accordance with GAAP (including capitalized software costs),
whether such expenditures are paid in cash or financed.

 

“Capital Lease” means, with respect to any Person, any lease of real or personal
property by such Person as lessee which is required under GAAP to be capitalized
on the balance sheet of such Person.

 

“Capitalized Lease Obligation” means, with respect to any Person, obligations of
such Person and its Subsidiaries under Capital Leases, and, for purposes hereof,
the amount of any such obligation shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or Canada or issued
by any agency or instrumentality thereof and backed by the full faith and credit
of the United States or constituting a charge on or being payable from the
Canadian Consolidated Revenue Fund, in each case, maturing within six months
from the date of acquisition thereof; (b) commercial paper, maturing not more
than 270 days after the date of issue rated P-1 by  Moody’s Investors
Service, Inc. (“Moody’s”) or A-1 by Standard & Poor’s Rating Group (“S&P”) or
any equivalent rating agency in Canada; (c) certificates of deposit maturing not
more than 270 days after the date of issue, issued by commercial banking
institutions or a Canadian chartered bank and money market or demand deposit
accounts maintained at commercial banking institutions or a Canadian chartered
bank, each of which is a member of the Federal Reserve System in the case of
commercial banking institutions and has a combined capital and surplus and
undivided profits of not less than $500,000,000; (d) repurchase agreements
having maturities of not more than 90 days from the date of acquisition which
are entered into with banks included in the commercial banking institutions
described in clause (c) above or a Canadian chartered bank and which are secured
by marketable direct obligations of the United States government or the
government of Canada or any agency thereof, (e) money market accounts maintained
with mutual funds having assets in excess of $2,500,000,000; and (f) tax exempt
securities rated A or better by Moody’s or A+ or better by S& P.

 

“Cash Management Account” has the meaning specified therefor in Section 2.7(a).

 

“Cash Management Agreements” means those certain cash management agreements, in
form and substance satisfactory to Agent, each of which is among Administrative
Borrower, Mondel or one of their respective Subsidiaries, Agent, Second Lien
Agent and one of the Cash Management Banks.

 

“Cash Management Bank” has the meaning specified therefor in Section 2.7(a).

 

“Change of Control” means that (a) any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act) becomes the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
30%, or more, of the Stock of Parent having the right to vote for the election
of members of the Board of Directors, (b) a majority of the members of the Board
of Directors do not constitute Continuing Directors, (c) except with respect to
Magnetek ADS in connection with the Magnetek ADS Sale, Parent or any Borrower
fails to own and control, directly or indirectly, 100% of the Stock of each
Person that is a Subsidiary of Parent or any Borrower as of the Closing Date or
(d) (i) Parent consolidates with or merges into another entity or conveys,
transfers or leases all or substantially all of its property and assets to any
Person, or (ii) any entity consolidates with or merges into Parent, which in
either event (i) or (ii) is pursuant to a transaction in which the outstanding
voting Stock of Parent is reclassified or changed into or exchanged for cash,
securities or other property, other than any such transaction in which the
owners of Stock of Parent immediately beforehand have a beneficial ownership in
the aggregate of at least 50.1% of the aggregate voting power of all Stock of
the resulting, surviving or transferee entity.

 

5

--------------------------------------------------------------------------------


 

“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) hereunder or the date on which Agent sends Administrative
Borrower a written notice that each of the conditions precedent set forth in
Section 3.1 either have been satisfied or have been waived.

 

“Code” means the New York Uniform Commercial Code.

 

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Administrative Borrower or its Subsidiaries in or
upon which a Lien is granted under any of the Loan Documents.

 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Administrative Borrower’s, Mondel’s or their respective Subsidiaries’ books
and records, Equipment or Inventory, in each case, in form and substance
satisfactory to Agent.

 

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including, without limitation, proceeds of Extraordinary Receipts and
proceeds of the Magnetek ADS Sale or any other Disposition Involving Accounts or
Inventory).

 

“Commitment” means, with respect to each Lender, its Commitment, and, with
respect to all Lenders, the aggregate of the Commitments of each Lender, in each
case as such Dollar amounts are set forth on Schedule C-1 or in the Assignment
and Acceptance pursuant to which such Lender became a Lender hereunder, as such
amounts may be reduced or increased from time to time pursuant to the terms of
this Agreement and assignments made in accordance with the provisions of
Section 13.1.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Parent to Agent.

 

“Consolidated EBITDA” means, with respect to Parent for any period, the
Consolidated Net Income of Parent and its Subsidiaries for such period, plus
(i) without duplication, the sum of the following amounts of Parent and its
Subsidiaries for such period and to the extent deducted in determining
Consolidated Net Income of Parent and its Subsidiaries for such period: 
(A) Consolidated Net Interest Expense, (B) net income tax expense,
(C) depreciation expense and (D) amortization expense.

 

“Consolidated Funded Indebtedness” means, with respect to Parent at any date,
all Indebtedness for borrowed money of Parent and its Subsidiaries, determined
on a consolidated basis in accordance with GAAP, which by its terms matures more
than one year after the date of calculation, and any such Indebtedness maturing
within one year from such date which is renewable or extendable at the option of
Parent or the applicable Subsidiary to a date more than one year from such date,
including, in any event, but without duplication, with respect to Parent and its
Subsidiaries, the Second Lien Indebtedness, the Obligations, and the amount of
their Capitalized Lease Obligations.

 

“Consolidated Net Income” means, with respect to Parent for any period, the net
income (loss) of Parent and its Subsidiaries for such period, determined on a
consolidated basis and in accordance with GAAP, but excluding from the
determination of Consolidated Net Income (without duplication) (a) any non-cash
extraordinary or non-recurring gains or non-cash gains or losses from
Dispositions, (b) non-cash restructuring charges, (c) non-cash effects of
discontinued operations, (d) cash effects of discontinued operations in an
aggregate amount not to exceed $1,500,000, (e) interest that is paid-in-kind,
(f) non-cash pension and non-cash stock compensation charges and (f) any tax
refunds, net operating losses or other net tax benefits received during such
period on account of any prior period.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Net Interest Expense” means, with respect to Parent for any
period, gross cash interest expense of Parent and its Subsidiaries for such
period determined on a consolidated basis and in accordance with GAAP (including
interest expense paid to Affiliates of Parent), less (i) the sum of (A) interest
income for such period and (B) gains for such period on Hedge Agreements (to the
extent not included in interest income above and to the extent not deducted in
the calculation of gross interest expense), plus (ii) the sum of (A) losses for
such period on Hedge Agreements (to the extent not included in such gross
interest expense) and (B) the upfront costs or fees for such period associated
with Hedge Agreements (to the extent not included in such gross interest
expense), in each case, determined on a consolidated basis and in accordance
with GAAP.

 

“Contingent Obligation” means, with respect to any Person, any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including
(i) the direct or indirect guaranty, endorsement (other than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of a primary
obligor, (ii) the obligation to make take-or-pay or similar payments, if
required, regardless of nonperformance by any other party or parties to an
agreement, (iii) any obligation of such Person, whether or not contingent,
(A) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (B) to advance or supply funds (1) for the
purchase or payment of any such primary obligation or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (C) to purchase property, assets,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (D) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof; provided, however,
that the term “Contingent Obligation” shall not include any product warranties
extended in the ordinary course of business.  The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation with respect to which such Contingent
Obligation is made (or, if less, the maximum amount of such primary obligation
for which such Person may be liable pursuant to the terms of the instrument
evidencing such Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability with respect thereto (assuming such
Person is required to perform thereunder), as determined by such Person in good
faith.

 

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was appointed or nominated for election to the Board of
Directors by a majority of the Continuing Directors, but excluding any such
individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Parent and whose initial assumption of office resulted from such contest or the
settlement thereof.

 

“Control Agreement” means a control agreement, in form and substance
satisfactory to Agent, executed and delivered by the Administrative Borrower,
Mondel or one of their respective Subsidiaries, Agent, Second Lien Agent and the
applicable securities intermediary (with respect to a Securities Account) or
bank (with respect to a Deposit Account).

 

“Controlled Foreign Corporation” means a “controlled foreign corporation” as
defined in the IRC.

 

7

--------------------------------------------------------------------------------


 

“Controlled Group ERISA Affiliates” has the meaning specified therefor in
Section 7.12.

 

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

“Defaulting Lender” means any Lender that fails to make any Advance (or other
extension of credit) that it is required to make hereunder on the date that it
is required to do so hereunder.

 

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto).

 

“Deposit Account” means any deposit account as that term is defined in the Code
and, in the case of Mondel, the PPSA.

 

“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1.

 

“Designated Account Bank” has the meaning specified therefor in Schedule D-1.

 

“Designated Pension Payment” means the payment in the estimated amount of
$3,463,902 that is due and payable on October 15, 2007 in respect of Parent’s
and its Subsidiaries’ Benefit Plans.

 

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 90 consecutive days, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers’ Accounts
during such period, by (b) Borrowers’ billings with respect to such Accounts
during such period.

 

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point
(and/or fraction thereof) for each percentage point (and/or fraction thereof) by
which Dilution is in excess of 5.0%.

 

“Disposition” means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers or
otherwise disposes of any property or assets (whether now owned or hereafter
acquired) to any other Person, in each case, whether or not the consideration
therefor consists of cash, securities or other assets owned by the acquiring
Person.

 

“Dollars” or “$” means United States dollars.

 

“Domestic EBITDA” means, for any period, the Domestic Net Income for such
period, plus (i) without duplication, the sum of the following amounts of the
Borrowers and the Guarantors for such period and to the extent deducted in
determining Domestic Net Income of the Borrowers and the Guarantors for such
period:  (A) Domestic Net Interest Expense, (B) net income tax expense,
(C) depreciation expense, (D) amortization expense, and (E) corporate overhead
expense minus, (ii) the Applicable Corporate Overhead Amount.

 

“Domestic Net Income” means, with respect to the Borrowers and the Guarantors
for any period, the net income (loss) of the Borrowers and the Guarantors for
such period, determined in accordance with GAAP, but excluding from the
determination of Domestic Net Income (without

 

8

--------------------------------------------------------------------------------


 

duplication) (a) any non-cash extraordinary or non-recurring gains or non-cash
gains or losses from Dispositions, (b) non-cash restructuring charges,
(c) non-cash effects of discontinued operations, (d) interest that is
paid-in-kind, and (e) any tax refunds, net operating losses or other net tax
benefits received during such period on account of any prior period, in each
case solely with respect to the Borrowers and the Guarantors.

 

“Domestic Net Interest Expense” means, with respect to the Borrowers and the
Guarantors for any period, gross cash interest expense of the Borrowers and the
Guarantors for such period determined in accordance with GAAP (including
interest expense paid to Affiliates of any Borrower or any Guarantor), less
(i) the sum of (A) interest income for such period and (B) gains for such period
on Hedge Agreements (to the extent not included in interest income above and to
the extent not deducted in the calculation of gross interest expense), plus
(ii) the sum of (A) losses for such period on Hedge Agreements (to the extent
not included in such gross interest expense) and (B) the upfront costs or fees
for such period associated with Hedge Agreements (to the extent not included in
such gross interest expense), in each case, determined in accordance with GAAP
with respect to the Borrowers and the Guarantors.

 

“Domestic Subsidiaries” means, with respect to any Person, such Person’s
Subsidiaries which are organized under the laws of the United States, any state
thereof, Canada or any province thereof.

 

“Eligible Accounts” means those Accounts created by a Borrower or Mondel in the
ordinary course of its business, that arise out of its sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by Agent in Agent’s Permitted Discretion to address the results of any
audit performed by Agent from time to time after the Closing Date.  In
determining the amount to be included, Eligible Accounts shall be calculated net
of customer deposits and unapplied cash.  Eligible Accounts shall not include
the following:

 

(a)                                  Accounts that the Account Debtor has failed
to pay within (i) 90 days of original invoice date or (ii) 60 days of due date,

 

(b)                                 Accounts owed by an Account Debtor (or its
Affiliates) where 50% or more of all Accounts owed by that Account Debtor (or
its Affiliates) are deemed ineligible under clause (a) above,

 

(c)                                  Accounts with respect to which the Account
Debtor is an Affiliate of any Borrower or an employee or agent of any Borrower
or any Affiliate of any Borrower,

 

(d)                                 Accounts arising in a transaction wherein
goods are placed on consignment or are sold pursuant to a guaranteed sale, a
sale or return, a sale on approval, a bill and hold, or any other terms by
reason of which the payment by the Account Debtor may be conditional,

 

(e)                                  Accounts that are not payable in Dollars or
Canadian Dollars,

 

(f)                                    Accounts with respect to which the
Account Debtor either (i) does not maintain its chief executive office in the
United States or Canada, or (ii) is not organized under the laws of the United
States, any state thereof, Canada or any province thereof, or (iii) is the
government of any foreign country or sovereign state, or of any state, province,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof, unless (y) the
Account is supported by an irrevocable letter of credit satisfactory to Agent
(as to form, substance, and issuer or domestic confirming bank) that has been
delivered to Agent and is directly drawable by Agent, or (z) the Account is
covered by credit insurance in form, substance, and amount, and by an insurer,
satisfactory to Agent,

 

9

--------------------------------------------------------------------------------


 

(g)                                 Accounts with respect to which the Account
Debtor is either (i) the United States, Canada or any department, agency, or
instrumentality thereof (exclusive, however, of Accounts with respect to which
the applicable Borrower or Mondel has complied, to the reasonable satisfaction
of Agent, with the Assignment of Claims Act, 31 USC § 3727 or the Financial
Administration Act (Canada), or (ii) any state of the United States or province
of Canada,

 

(h)                                 Accounts with respect to which the Account
Debtor is a creditor of any Borrower or Mondel, has or has asserted a right of
setoff, or has disputed its obligation to pay all or any portion of the Account,
to the extent of such claim, right of setoff, or dispute,

 

(i)                                     Accounts with respect to an Account
Debtor whose total obligations owing to Borrowers and Mondel exceed 10% (such
percentage, as applied to a particular Account Debtor, being subject to
reduction by Agent in its Permitted Discretion if the creditworthiness of such
Account Debtor deteriorates) of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided,
however, that, in each case, the amount of Eligible Accounts that are excluded
because they exceed the foregoing percentage shall be determined by Agent based
on all of the otherwise Eligible Accounts prior to giving effect to any
eliminations based upon the foregoing concentration limit,

 

(j)                                     Accounts with respect to which the
Account Debtor is subject to an Insolvency Proceeding, is not Solvent, has gone
out of business, or as to which a Borrower or Mondel has received notice of an
imminent Insolvency Proceeding or a material impairment of the financial
condition of such Account Debtor,

 

(k)                                  Accounts with respect to which the Account
Debtor is located in a state or other jurisdiction (e.g., New Jersey, Minnesota,
and West Virginia) that requires, as a condition to access to the courts of such
jurisdiction, that a creditor qualify to transact business, file a business
activities report or other report or form, or take one or more other actions,
unless the applicable Borrower or Mondel has so qualified, filed such reports or
forms, or taken such actions (and, in each case, paid any required fees or other
charges), except to the extent that the applicable Borrower or Mondel may
qualify subsequently as a foreign entity authorized to transact business in such
state or jurisdiction and gain access to such courts, without incurring any cost
or penalty viewed by Agent to be significant in amount, and such later
qualification cures any access to such courts to enforce payment of such
Account,

 

(l)                                     Accounts, the collection of which,
Agent, in its Permitted Discretion, believes to be doubtful by reason of the
Account Debtor’s financial condition,

 

(m)                               Accounts that are not subject to a valid and
perfected first priority Agent’s Lien,

 

(n)                                 Accounts with respect to which (i) the goods
giving rise to such Account have not been shipped and billed to the Account
Debtor, or (ii) the services giving rise to such Account have not been performed
and billed to the Account Debtor, or

 

(o)                                 Accounts that represent the right to receive
progress payments or other advance billings that are due prior to the completion
of performance by the applicable Borrower or Mondel of the subject contract for
goods or services.

 

“Eligible Inventory” means Inventory of a Borrower or Mondel consisting of first
quality finished goods held for sale in the ordinary course of such Person’s
business, that complies with each

 

10

--------------------------------------------------------------------------------


 

of the representations and warranties respecting Eligible Inventory made in the
Loan Documents, and that is not excluded as ineligible by virtue of one or more
of the excluding criteria set forth below; provided, however, that such criteria
may be revised from time to time by Agent in Agent’s Permitted Discretion to
address the results of any audit or appraisal performed by Agent from time to
time after the Closing Date.  In determining the amount to be so included,
Inventory shall be valued at the lower of cost or market on a basis consistent
with Borrowers’ and Mondel’s historical accounting practices.  An item of
Inventory shall not be included in Eligible Inventory if:

 

(a)                                  a Borrower or Mondel does not have good,
valid, and marketable title thereto,

 

(b)                                 it is not located at one of the locations in
the continental United States or Canada set forth on Schedule E-1 (or in-transit
from one such location to another such location), {note, Schedule E-1 will list
only the leased  locations set forth in item (n) of Schedule 3.1}

 

(c)                                  it is located on real property leased by a
Borrower or Mondel or in a contract warehouse, in each case, unless it is
subject to a Collateral Access Agreement executed by the lessor, or
warehouseman, as the case may be, and unless it is segregated or otherwise
separately identifiable from goods of others, if any, stored on the premises,

 

(d)                                 it is not subject to a valid and perfected
first priority Agent’s Lien,

 

(e)                                  it consists of goods returned or rejected
by the applicable Borrower’s or Mondel’s customers,

 

(f)                                    it consists of goods that are obsolete or
slow moving, restrictive or custom items, work-in-process, raw materials, or
goods that constitute spare parts, packaging and shipping materials, supplies
used or consumed in the applicable Borrower’s or Mondel’s business, bill and
hold goods, defective goods, “seconds,” or Inventory acquired or for sale on
consignment, or

 

(g)                                 it consists of goods which are in the
possession of a processor or similar such Person.

 

“Eligible Raw Materials Inventory” means Inventory of a Borrower or Mondel which
would constitute Eligible Inventory but for the fact that such Inventory
consists of raw materials and components used to produce finished goods
Inventory.

 

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates and Related Funds) total
assets in excess of $250,000,000, (d) any Lender or any Affiliate (other than
individuals) or Related Fund of a Lender, (e) so long as no Event of Default has
occurred and is continuing, any other Person approved by Agent and
Administrative Borrower (which approval of Administrative Borrower shall not be
unreasonably withheld, delayed, or conditioned), and (f) during the continuation
of an Event of Default, any other Person approved by Agent.

 

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses

 

11

--------------------------------------------------------------------------------


 

of any Borrower, any Guarantor, any of their respective Subsidiaries, or any of
their respective predecessors in interest, (b) from adjoining properties or
businesses, or (c) from or onto any facilities which received Hazardous
Materials generated by any Borrower, any Guarantor, any of their respective
Subsidiaries, or any of their respective predecessors in interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Borrower, any Guarantor or any of their respective Subsidiaries, relating to the
environment, the effect of the environment on employee health, or Hazardous
Materials, in each case as amended from time to time.

 

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all reasonable fees, disbursements and expenses of counsel,
experts, or consultants, and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, or Remedial Action required, by any Governmental Authority or any third
party, and which relate to any Environmental Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

“Equipment” means equipment as that term is defined in the Code and, in the case
of Mondel, the PPSA.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
from time to time, and the regulations promulgated thereunder and any successor
statue or regulations.  References to sections of ERISA or such regulations
shall be construed to refer to any successor sections.

 

“ERISA Affiliate” means each business or entity which is or was a member of a
“controlled group of corporations”, under “common control” or an “affiliated
service group” with any Borrower or any of their respective Subsidiaries within
the meaning of Section 414(b), (c) or (m) of the IRC, required to be aggregated
with any Borrower or any of their respective Subsidiaries under Section 414(o)
of the IRC, or is or was under “common control” with any Borrower or any of
their respective Subsidiaries, within the meaning of Section 4001(a)(14) of
ERISA.

 

“ERISA Event” means (a) a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such Section with respect to a Pension Plan,
excluding, however, such events as to which the PBGC by regulation has waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event; (b) the applicability of the requirements of
Section 4043(b) of ERISA with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, to any Pension Plan where an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such plan within the following 30
days; (c) a withdrawal by any Borrower, any of their respective Subsidiaries, or
any ERISA Affiliate from a Pension Plan or the termination of any Pension Plan
resulting in liability under Sections 4063 or 4064 of ERISA; (d) the withdrawal
of any Borrower, any of their respective Subsidiaries, or ERISA Affiliate in a
complete or partial withdrawal (within the meaning of Section 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any potential liability therefor,
or the receipt by any Borrower, any of their respective Subsidiaries, or ERISA
Affiliate of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA; (e) the filing of a notice
of intent to terminate, the treatment of a plan amendment

 

12

--------------------------------------------------------------------------------


 

as a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(f) the imposition of liability on any Borrower, any of their respective
Subsidiaries, or any ERISA Affiliate pursuant to Sections 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (g) the
failure by any Borrower, any of their respective Subsidiaries, or any ERISA
Affiliate to timely make any required contribution to a Pension Plan (or the
failure to timely make a required contribution in any material respect with
respect to any Plan that is not a Pension Plan or a Multiemployer Plan), or the
failure to meet the minimum funding standard of Section 412 of the IRC with
respect to any Pension Plan (whether or not waived in accordance with
Section 412(d) of the IRC) or the failure to make by its due date a required
installment under Section 412(m) of the IRC with respect to any Pension Plan or
the failure to timely make any required contribution to a Multiemployer Plan;
(h) an event or condition which could reasonably be expected to result in the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (i) the imposition of any material liability under ERISA,
other than PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon any Borrower, any of their respective Subsidiaries or any ERISA Affiliate;
(j) an application for a funding waiver under Section 303 of ERISA or an
extension of any amortization period pursuant to Section 412 of the IRC with
respect to any Pension Plan; (k) the occurrence of a non-exempt prohibited
transaction under Sections 406 or 407 of ERISA for which any Borrower, or any of
their respective Subsidiaries, may be directly or indirectly liable and which is
reasonably expected to result in a material liability to any Borrower or any of
their respective Subsidiaries; (l) a material violation of the applicable
requirements of Section 404 or 405 of ERISA or the exclusive benefit rule under
Section 401(a) of the IRC by any fiduciary or disqualified person for which any
Borrower, any of their respective Subsidiaries or any ERISA Affiliate may be
directly or indirectly liable; (m) the occurrence of an act, omission, event or
condition which could give rise to the imposition on any Borrower, any of their
respective Subsidiaries, or any ERISA Affiliate of material fines, material
penalties, material taxes, material related charges or material liability under
the IRC or under ERISA; (n) the assertion of a material claim (other than
routine claims for benefits) against any Plan or the assets or any fiduciary
thereof, or against any Borrower or any of their respective Subsidiaries in
connection with any such Plan; (o) receipt from the Internal Revenue Service of
notice of the failure of any Qualified Plan to qualify under Section 401(a) of
the IRC, or the failure of any trust forming part of any Qualified Plan to fail
to qualify for exemption from taxation under Section 501(a) of the IRC; (p) the
imposition of any lien on any of the rights, properties or assets of any
Borrower, any of their respective Subsidiaries, or any ERISA Affiliate, in
either case pursuant to ERISA or the IRC; or (q) the establishment or amendment
by any Borrower or any of their respective Subsidiaries, of any “welfare plan”,
as such term is defined in Section 3(1) of ERISA, that provides post-employment
health benefits in a manner that would materially increase the liability of any
Borrower or any of their respective Subsidiaries.

 

“Event of Default” has the meaning specified therefor in Section 7.

 

“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Borrowers, Guarantors and their respective Subsidiaries aged in excess of their
historical levels with respect thereto and all book overdrafts of Borrowers,
Guarantors and their respective Subsidiaries in excess of their historical
practices with respect thereto, in each case as determined by Agent in its
Permitted Discretion.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Foreign Subsidiaries” means Magnetek de Mexico, S.A. de C.V., a
corporation organized under the laws of Mexico, Manufacturas Electricas de
Reynosa S.A. de C.V., a corporation organized under the laws of Mexico, Mejor
Electronica de Mexico, S.A. de C.V., a corporation organized under the laws of
Mexico, Servicio de Guarderias, S.C., a partnership organized under the laws of
Mexico, Magnetek Deteiligungsgesellschaft Gmbh, a corporation organized under
the alws of the Federal Republic of Germany, Magnetek Lighting Canada Limited, a
corporation organized under

 

13

--------------------------------------------------------------------------------


 

the laws of Canada, Magnetek Industrials Controls Group (UK) Ltd., a corporation
organized under the laws of Great Britain, and Magnetek Vertiebsgesellschaft
GmbH, a corporation organized under the alws of the Federal Republic of Germany.

 

“Existing Lender” means JPMorgan Chase Bank, N.A., a national banking
association.

 

“Extraordinary Receipts” means any cash received by any Borrower, any Guarantor
or any of their respective Subsidiaries that is not received in the ordinary
course of business (and not consisting of proceeds of Dispositions or
Indebtedness), to the extent the foregoing consists of proceeds of insurance or
condemnation awards in respect of Accounts or Inventory.

 

“Fee Letter” means that certain fee letter between Borrowers and Agent, in form
and substance satisfactory to Agent.

 

“Financial Statements” means (a) the audited consolidated balance sheet of the
Parent and its Subsidiaries for their fiscal year ended June 30, 2005, and the
related consolidated statement of operations, shareholders’ equity and cash
flows for their fiscal year then ended, and (ii) the unaudited consolidated
balance sheet of the Parent and its Subsidiaries for the month ended July 31,
2005, and the related consolidated statement of operations, shareholder’s equity
and cash flows for the month then ended.

 

“Fixed Charge Coverage Ratio” means, with respect to Parent and its Subsidiaries
for any period, the ratio of (i) (A) the Consolidated EBITDA for such period
minus (B) Capital Expenditures made by Parent and its Subsidiaries during such
period, to (ii) the sum of (A) all principal of Indebtedness of Parent and its
Subsidiaries scheduled to be paid or prepaid during such period, plus
(B) Consolidated Net Interest Expense of Parent and its Subsidiaries for such
period, plus (C) all income tax liability of Parent and its Subsidiaries that
accrued in such period (other than the increase in such period, if any, in
non-cash deferred tax liability attributable to amortization of goodwill over a
shorter period for tax purposes than for financial reporting purposes), to the
extent that the amount of such liabilities is greater than zero, plus (D) cash
dividends or distributions paid by Parent and its Subsidiaries (other than
dividends or distributions paid to Parent or its wholly-owned Subsidiaries)
during such period, plus, (E) the aggregate amount of cash payments made by
Parent and its Subsidiaries during such period in respect of their Benefit
Plans.  In determining the Fixed Charge Coverage Ratio for a particular period,
the calculation of the income tax liabilities of Parent and its Subsidiaries
described in clause (ii)(C) of the immediately preceding sentence shall be made
without giving effect to any tax refunds, tax receivables, net operating losses
or other net tax benefits that were received or receivable during such period on
account of any prior periods.

 

“Foreign Stock Pledge” means that certain stock pledge agreement with respect to
the capital Stock of Magnetek S.p.A., a company organized under the laws of
Italy, which is in form and substance satisfactory to Agent (including being
governed by the law of organization of such Person).

 

“Funding Date” means the date on which a Borrowing occurs.

 

“Funding Losses” has the meaning specified therefor in Section 2.13(b)(ii).

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

14

--------------------------------------------------------------------------------


 

“Governmental Authority” means any U.S. or foreign federal, state, provincial,
local, or other governmental or administrative body, instrumentality, board,
department, or agency or any court, tribunal, administrative hearing body,
arbitration panel, commission, or other similar dispute-resolving panel or body.

 

“Guarantors” means (a) each Domestic Subsidiary of each Borrower and (b) any
other Person at any time providing a guaranty in favor of Agent, for the benefit
of the Lender Group and the Bank Product Providers, with respect to the
Obligations or whose assets are otherwise pledged as security for the repayment
of the Obligations; and “Guarantor” means any one of them.

 

“Guaranty” means, individually and collectively, (a) that certain general
continuing guaranty executed and delivered by each Guarantor in favor of Agent,
for the benefit of the Lender Group and the Bank Product Providers, in form and
substance satisfactory to Agent, (b) the Canadian Guaranty, and (c) any other
guaranty at any time executed and delivered by any other Guarantor in favor of
Agent, for the benefit of the Lender Group and the Bank Product Providers,
whether by execution of a joinder to any guaranty described in the foregoing
clauses (a) or (b) or otherwise.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any Applicable Laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

“Hedge Agreement” means any interest rate, foreign currency, commodity or equity
swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including any option with respect to any
of the foregoing and any combination of the foregoing agreements or
arrangements), and any confirmation executed in connection with any such
agreement or arrangement.

 

“Holding Account” means the deposit account specified on Schedule H-1.

 

“Holdout Lender” has the meaning specified therefor in Section 14.2(a).

 

“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables or other accounts payable incurred in the ordinary course of such
Person’s business and not outstanding for more than 90 days after the date such
payable was created); (c) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments or upon which interest payments
are customarily made; (d) all reimbursement, payment or other obligations and
liabilities of such Person created or arising under any conditional sales or
other title retention agreement with respect to property used or acquired by
such Person, even though the rights and remedies of the lessor, seller or lender
thereunder may be limited to repossession or sale of such property; (e) all
Capitalized Lease Obligations of such Person; (f) all obligations and
liabilities, contingent or otherwise, of such Person, in respect of letters of
credit, acceptances and similar facilities; (g) all obligations and liabilities,
calculated on a basis satisfactory to the Collateral Agent and in accordance
with accepted practice, of such Person under Hedge Agreements; (h) all
Contingent Obligations; (i) liabilities incurred under Title IV of ERISA with
respect to any Pension Plan; (j) withdrawal liability incurred under ERISA by
such Person or any of its ERISA Affiliates

 

15

--------------------------------------------------------------------------------


 

with respect to any Multiemployer Plan; (k) all other items which, in accordance
with GAAP, would be included as liabilities on the liability side of the balance
sheet of such Person; and (l) all obligations referred to in clauses (a) through
(k) of this definition of another Person secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) a Lien upon property owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness.  The Indebtedness
of any Person shall include the Indebtedness of any partnership or joint venture
in which such Person is a general partner or a joint venturer.

 

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3.

 

“Indemnified Person” has the meaning specified therefor in Section 10.3.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code, or under any other state, provincial
or federal bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief and including the appointment of a trustee, receiver, administrative
receiver, administrator or similar Person.

 

“Intercompany Subordination Agreement” means a subordination agreement executed
and delivered to Agent on the Closing Date by Borrowers, Guarantors and each of
their respective Subsidiaries, the form and substance of which is satisfactory
to Agent, together with the Joinder to Intercompany Subordination Agreement, as
the same may be further amended, modified or supplemented from time to time.

 

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, or 3 months after the date on which the Interest Period
began, as applicable, and (e) Borrowers (or Administrative Borrower on behalf
thereof) may not elect an Interest Period which will end after the Maturity
Date.

 

“Inventory” means inventory as that term is defined in the Code and, in the case
of Mondel, the PPSA.

 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts arising in the ordinary course of
business consistent with past practice), purchases or other acquisitions of
Indebtedness, Stock, or all or substantially all of the assets of such other
Person (or of any division or business line of such other Person), and any other
items that are or would be classified as investments on a balance sheet prepared
in accordance with GAAP.

 

16

--------------------------------------------------------------------------------


 

“IRC” means the Internal Revenue Code of 1986.

 

“Issuing Lender” means WFF or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent, agrees, in such Lender’s
sole discretion, to become an Issuing Lender for the purpose of issuing L/Cs or
L/C Undertakings pursuant to Section 2.12.

 

“Joinder to Intercompany Subordination Agreement” means a joinder to the
Intercompany Subordination Agreement, substantially in the form of Exhibit J-1
hereto, or otherwise satisfactory to Agent in form and substance, executed and
delivered by the Subsidiaries of the Borrowers described therein.

 

“Laws” means, in respect of the United States, Canada and any other country, all
published laws, statutes, codes, ordinances, decrees, rules, regulations,
by-laws, judicial, arbitral, administrative, ministerial, departmental or
regulatory judgments, orders, decisions, rulings or awards, including general
principals of common and civil law, and conditions of any grant of approval,
permission, authority or license of any court, Governmental Authority, statutory
body or self-regulatory authority.

 

“L/C” has the meaning specified therefor in Section 2.12(a).

 

“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“L/C Undertaking” has the meaning specified therefor in Section 2.12(a).

 

“Lease” means any lease of real property to which any Borrower, any Guarantor or
their respective Subsidiaries is a party as lessor or lessee.

 

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
the Agreement, and shall include any other Person made a party to the Agreement
in accordance with the provisions of Section 13.1.

 

“Lender Group” means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.

 

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by a Borrower, a Guarantor or any of
their respective Subsidiaries under any of the Loan Documents that are paid,
advanced, or incurred by the Lender Group, (b) fees or charges paid or incurred
by Agent in connection with the Lender Group’s transactions with Borrowers,
Guarantors or their respective Subsidiaries, including, fees or charges for
photocopying, notarization, couriers and messengers, telecommunication, public
record searches (including tax lien, litigation, and Uniform Commercial Code and
PPSA searches and including searches with the patent and trademark office, the
copyright office, or the department of motor vehicles), filing, recording,
publication, appraisal (including periodic collateral appraisals or business
valuations to the extent of the fees and charges (and up to the amount of any
limitation) contained in the Agreement or the Fee Letter, real estate surveys,
real estate title policies and endorsements, and environmental audits, (c) costs
and expenses incurred by Agent in the disbursement of funds to Borrowers or
other members of the Lender Group (by wire transfer or otherwise), (d) charges
paid or incurred by Agent resulting from the dishonor of checks, (e) reasonable
costs and expenses paid or incurred by the Lender Group to correct any default
or enforce any provision of the Loan Documents, or in gaining possession of,
maintaining, handling, preserving, storing, shipping, selling, preparing for
sale, or advertising to sell the Collateral, or any portion thereof,
irrespective of whether a sale is consummated, (f) audit fees and expenses of
Agent related to any inspections or audits to the extent of the fees and charges
(and up to the amount of any limitation) contained in the Agreement or the Fee
Letter, (g) reasonable costs and

 

17

--------------------------------------------------------------------------------


 

expenses of third party claims or any other suit paid or incurred by the Lender
Group in enforcing or defending the Loan Documents or in connection with the
transactions contemplated by the Loan Documents or the Lender Group’s
relationship with any Borrower, any Guarantor or any Subsidiary of a Borrower or
Guarantor, including, without limitation, any amounts paid by Agent to Existing
Lender in connection with the termination and release of Existing Lender’s Liens
and agreements with respect to any Borrower, Guarantor or any of their
respective Subsidiaries, (h) Agent’s and each Lender’s reasonable costs and
expenses (including attorneys fees) incurred in advising, structuring, drafting,
reviewing, administering, syndicating, or amending the Loan Documents, and
(i) Agent’s and each Lender’s reasonable costs and expenses (including
attorneys, accountants, consultants, and other advisors fees and expenses)
incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning any
Borrower, any Guarantor or any Subsidiary of a Borrower or Guarantor or in
exercising rights or remedies under the Loan Documents), or defending the Loan
Documents, irrespective of whether suit is brought, or in taking any Remedial
Action concerning the Collateral.

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, Related Funds, officers, directors, employees,
attorneys, and agents.

 

“Letter of Credit” means an L/C or an L/C Undertaking, as the context requires.

 

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

 

“Leverage Ratio” means, at any date of determination, the ratio of (a) the
outstanding principal amount of the Consolidated Funded Indebtedness at such
date, to (b) TTM EBITDA for the most recently completed 12 consecutive month
period most recently ended on or prior to the date of determination.

 

“LIBOR Deadline” has the meaning specified therefor in Section 2.13(b)(i).

 

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

 

“LIBOR Option” has the meaning specified therefor in Section 2.13(a).

 

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent (rounded upwards, if necessary, to the next
1/100%) by dividing (a) the Base LIBOR Rate for such Interest Period, by
(b) 100% minus the Reserve Percentage; provided, however, for purposes of this
Agreement only, the LIBOR Rate shall at no time be less than 2.50%.  The LIBOR
Rate shall be adjusted on and as of the effective day of any change in the
Reserve Percentage.

 

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

 

“LIBOR Rate Margin” means 4.00 percentage points.

 

“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, irrespective of whether
(a) such interest is based on the common law, statute, or contract, (b) such
interest is recorded or perfected, and (c) such interest is contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances.  Without limiting the generality of the
foregoing, the term “Lien” includes the lien or security interest arising from a
mortgage, deed of trust, encumbrance, notice of

 

18

--------------------------------------------------------------------------------


 

Lien, levy or assessment, pledge, hypothecation, assignment, deposit
arrangement, security agreement, conditional sale or trust receipt, or from a
lease, consignment, or bailment for security purposes and also includes
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting Real Property.

 

“Loan Account” has the meaning specified therefor in Section 2.10.

 

“Loan Documents” means the Agreement, the Bank Product Agreements, the Canadian
Documents, the Cash Management Agreements, the Control Agreements, the Fee
Letter, the Foreign Stock Pledge, the Guaranty, the Intercompany Subordination
Agreement, the Letters of Credit, the Mortgages, the Perfection Certificates,
the Second Lien Intercreditor Agreement, the Security Agreement and any other
Security Document, any note or notes executed by a Borrower in connection with
the Agreement and payable to a member of the Lender Group, the Subordination
Agreements and any other agreement entered into, now or in the future, by any
Borrower or Guarantor and any member of the Lender Group in connection with the
Agreement.

 

“Magnetek ADS” means Magnetek ADS Power, Inc., a Delaware corporation.

 

“Magnetek ADS Sale” means the sale of all or substantially all of the assets or
capital Stock of Magnetek ADS yielding no less than $3,000,000 in Net Cash
Proceeds and which is otherwise on fair and reasonable terms pursuant to an
arms-length transaction entered into with a third party.

 

“Magnetek Electronics” means Magnetek Electronics Co. Ltd., a corporation
organized under the laws of the People’s Republic of China.

 

“Material Adverse Change” means a material adverse change in or effect on any of
(a) the operations, business, assets, properties, condition (financial or
otherwise) or prospects of any Borrower or Guarantor or the Borrowers and
Guarantors taken as a whole, (b) the ability of any Borrower or Guarantor to
perform any of its obligations under any Loan Document to which it is a party,
(c) the legality, validity or enforceability of this Agreement or any other Loan
Document, (d) the rights and remedies of Agent or any Lender under any Loan
Document, or (e) the validity, perfection or priority of Agent’s Liens on any of
the Collateral.

 

“Material Contracts” means (a) the Second Lien Loan Documents and (b) with
respect to any Person, (i) each contract or agreement to which such Person or
any of its Subsidiaries is a party involving aggregate consideration payable to
or by such Person or such Subsidiary of $1,000,000 or more (other than purchase
orders in the ordinary course of the business of such Person or such Subsidiary
and other than contracts that by their terms may be terminated by such Person or
Subsidiary in the ordinary course of its business upon less than 60 days notice
without penalty or premium) and (ii) all other contracts or agreements material
to the business, operations, condition (financial or otherwise), performance,
prospects or properties of such Person or such Subsidiary.

 

“Maturity Date” has the meaning specified therefor in Section 3.3.

 

“Maximum Revolver Amount” means $13,000,000.

 

“Mondel” means Mondel ULC, a Nova Scotia unlimited liability company.

 

“Mondel Holding” means Magnetek Mondel Holding, Inc., a Delaware corporation.

 

“Mortgage Policy” means a mortgagee’s loan policy, in form and substance
satisfactory to the Agent, together with all endorsements made from time to time
thereto, issued by or on behalf of a title

 

19

--------------------------------------------------------------------------------


 

insurance company satisfactory to the Agent, insuring the Lien created by a
Mortgage in an amount and on terms satisfactory to the Agent, delivered to the
Agent.

 

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Borrower or a
Subsidiary of a Borrower in favor of Agent, in form and substance satisfactory
to Agent, that encumber any Real Property.

 

“Multiemployer Plan” means a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which any Borrower, any of its Subsidiaries, or any
ERISA Affiliate makes, is making, is obligated, or within the last six years has
been obligated, to make contributions.

 

“Net Cash Proceeds” means (a) with respect to the issuance or incurrence of any
Indebtedness by any Person or any of its Subsidiaries, or the sale or issuance
by any Person or any of its Subsidiaries of any shares of its Stock, the
aggregate amount of cash or Cash Equivalents received (directly or indirectly)
from time to time (whether as initial consideration or through the payment or
disposition of deferred consideration) by or on behalf of such Person or such
Subsidiary in connection therewith, after deducting therefrom only
(i) reasonable expenses related thereto incurred by such Person or such
Subsidiary in connection therewith, (ii) transfer taxes paid to any taxing
authorities by such Person or such Subsidiary in connection therewith and
(iii) net income taxes to be paid in connection therewith (after taking into
account any tax credits or deductions and any tax sharing arrangements), and
(b) with respect to any Extraordinary Receipts or proceeds of Dispositions
received by any Person or any of its Subsidiaries, the aggregate amount of cash
or Cash Equivalents received (directly or indirectly) from time to time (whether
as initial consideration or through the payment or disposition of deferred
consideration) by or on behalf of such Person or such Subsidiary in connection
therewith, after deducting therefrom only (i) reasonable expenses related to the
collection thereof incurred by such Person or such Subsidiary, (ii) net income
taxes to be paid in connection therewith (after taking into account any tax
credits or deductions and any tax sharing arrangements) and (iii) the amount
required to satisfy any Permitted Liens attaching to such Extraordinary Receipts
or proceeds of Dispositions to the extent such Permitted Liens are senior to
Agent’s Lien and not assumed by the purchaser in any such Disposition; in the
case of each of clauses (a) and (b), to the extent, but only to the extent, that
the amounts so deducted are (x) actually paid to a Person that, except in the
case of reasonable out-of-pocket expenses, is not an Affiliate of such Person or
any of its Subsidiaries and (y) properly attributable to such transaction or
asset that is the subject thereof.

 

“Net Liquidation Percentage” means the percentage of the book value of
Borrowers’ Inventory that is estimated to be recoverable in an orderly
liquidation of such Inventory net of all associated costs and expenses of such
liquidation, such percentage to be as determined from time to time by a
qualified appraisal company selected by Agent.

 

“Nilssen Award” means the arbitration award of $23,400,000 issued April 29, 2005
in favor of Ole K. Nilssen and Geo Foundation, Ltd. with regard to the matter
styled Ole K. Nilssen and Geo Foundation, Ltd. v. Magnetek, Inc., originally
filed as Case No. 05C 2933 in the United States District Court for the
Northeastern District of Illinois, Eastern Division.

 

“Obligations” means (a) all loans, Advances, debts, principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), contingent reimbursement obligations
with respect to outstanding Letters of Credit, premiums, liabilities (including
all amounts charged to Borrowers’ Loan Account pursuant hereto), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), charges, costs, Lender Group Expenses (including any fees or
expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), lease payments, guaranties, covenants, and duties
of any kind and

 

20

--------------------------------------------------------------------------------


 

description owing by Borrowers to the Lender Group pursuant to or evidenced by
the Loan Documents and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all interest not paid when due and all
Lender Group Expenses that Borrowers are required to pay or reimburse by the
Loan Documents, by law, or otherwise, and (b) all Bank Product Obligations.  Any
reference in the Agreement or in the Loan Documents to the Obligations shall
include all or any portion thereof and any extensions, modifications, renewals,
or alterations thereof, both prior and subsequent to any Insolvency Proceeding.

 

“Operating Lease Obligations” means all obligations for the payment of rent for
any real or personal property under leases or agreements to lease, other than
Capitalized Lease Obligations.

 

“Originating Lender” has the meaning specified therefor in Section 13.1(e).

 

“Overadvance” has the meaning specified therefor in Section 2.5.

 

“Parent” has the meaning specified therefor in the preamble to the Agreement.

 

“Participant” has the meaning specified therefor in Section 13.1(e).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, as amended from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (a) that is or was within the last six
years maintained or sponsored by any Borrower, any of its Subsidiaries, or any
ERISA Affiliate or to which any Borrower, any of its Subsidiaries, or any ERISA
Affiliate has within the last six years made, or was obligated to make,
contributions or with respect to which any of them have any actual or contingent
liability, and (b) that is or was subject to Section 412 of the IRC, Section 302
of ERISA or Title IV of ERISA.

 

“Perfection Certificates” means the representations and warranties of officers
form submitted by Agent to Administrative Borrower, together with the other
Borrowers’ and Guarantors’ completed responses to the inquiries set forth
therein, the form and substance of such responses to be satisfactory to Agent.

 

“Permitted Capitalized Lease Obligations” means Indebtedness evidenced by
Capitalized Lease Obligations entered into in order to finance Capital
Expenditures made by a Borrower or an operating Subsidiary of a Borrower in
accordance with the provisions of Section 6.16(b)(i), which Indebtedness does
not exceed the amount provided for in clause (c) of the definition of Permitted
Indebtedness.

 

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

 

“Permitted Dispositions” means (a) sales or other dispositions of Equipment that
is substantially worn, damaged, or obsolete in the ordinary course of business,
provided that the Net Cash Proceeds of such dispositions do not exceed $100,000
in the aggregate in any twelve-month period, (b) sales of Inventory to buyers in
the ordinary course of business, (c) the use or transfer of money or Cash
Equivalents in a manner that is not prohibited by the terms of the Agreement or
the

 

21

--------------------------------------------------------------------------------


 

other Loan Documents, (d) the licensing, on a non-exclusive basis, of patents,
trademarks, copyrights, and other intellectual property rights in the ordinary
course of business and (e) the Magnetek ADS Sale so long as all Net Cash
Proceeds of such sale are immediately remitted to Agent for application to the
Senior Debt in accordance with the terms of Section 2.4(b).

 

“Permitted Indebtedness” means:

 

(a)                                  Indebtedness evidenced by this Agreement
and the other Loan Documents, together with Indebtedness owed to Underlying
Issuers with respect to Underlying Letters of Credit,

 

(b)                                 Indebtedness set forth on Schedule 4.19, and
the extension of maturity, refinancing or modification of the terms thereof so
long as (i) the terms and conditions of such refinancings, renewals, or
extensions do not, in Agent’s reasonable judgment, materially impair the
prospects of repayment of the Obligations by Borrowers and the Guarantors or
materially impair any Borrower’s or any Guarantor’s creditworthiness, (ii) such
refinancings, renewals, or extensions do not result in an increase in the
principal amount of, or interest rate with respect to, the Indebtedness so
refinanced, renewed, or extended or add one or more Borrowers or Guarantors as
liable with respect thereto if such additional Borrowers or Guarantors were not
liable with respect to the original Indebtedness, (iii) such refinancings,
renewals, or extensions do not result in a shortening of the average weighted
maturity of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions, that, taken as a whole, are materially more burdensome
or restrictive to any Borrower or any Guarantor, (iv) if the Indebtedness that
is refinanced, renewed, or extended was subordinated in right of payment to the
Obligations, then the terms and conditions of the refinancing, renewal, or
extension Indebtedness must include subordination terms and conditions that are
at least as favorable to the Lender Group as those that were applicable to the
refinanced, renewed, or extended Indebtedness, (v) the Indebtedness that is
refinanced, renewed, or extended is not recourse to any Person that is liable on
account of the Obligations other than those Persons which were obligated with
respect to the Indebtedness that was refinanced, renewed, or extended, and
(vi) such refinancing, renewal or extension does not contain terms that are less
favorable to the Borrowers, the Guarantors or the Lender Group than the terms of
the Indebtedness being extended, refinanced or renewed,

 

(c)                                  Permitted Purchase Money Indebtedness and
Permitted Capitalized Lease Obligations to the extent the aggregate of such
Indebtedness does not exceed $5,000,000 at any time outstanding,

 

(d)                                 Indebtedness permitted under Section 6.12,

 

(e)                                  Indebtedness of the Parent or any of its
Subsidiaries under any Hedge Agreement so long as such Hedge Agreements are used
solely as a part of its normal business operations as a risk management strategy
or hedge against changes resulting from market operations and not as a means to
speculate for investment purposes on trends and shifts in financial or
commodities markets,

 

(f)                                    to the extent the Second Lien
Intercreditor Agreement remains in effect with respect thereto and subject to
any restrictions set forth in the Second Lien Intercreditor Agreement, the
Second Lien Indebtedness, and

 

(g)                                 unsecured Indebtedness incurred by a
Subsidiary of Parent that is a Controlled Foreign Corporation in an aggregate
amount, for all such Subsidiaries, not to exceed $5,000,000 at any time
outstanding, provided, that, neither Parent nor any Subsidiary of Parent that is
not a Controlled Foreign Corporation is obligated with respect to or has pledged
any of its assets as collateral to secure Indebtedness, whether directly or
indirectly.

 

22

--------------------------------------------------------------------------------


 

“Permitted Investments” means Investments in Cash Equivalents.

 

“Permitted Liens” means (a) Liens held by Agent to secure the Obligations,
(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over the
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests, (c) judgment Liens that do not constitute an
Event of Default under Section 7.7 of the Agreement, (d) Liens set forth on
Schedule P-1, (e) the interests of lessors under operating leases, (f) purchase
money Liens or the interests of lessors under Capital Leases to the extent that
such Liens or interests secure Permitted Purchase Money Indebtedness and so long
as (i) such Lien attaches only to the asset purchased or acquired and the
proceeds thereof, and (ii) the principal amount of the Indebtedness secured
thereby shall not exceed the lesser of 80% of the fair market value or the cost
of the property so held or acquired, (g) Liens arising by operation of law in
favor of warehousemen, landlords, carriers, mechanics, materialmen, laborers, or
suppliers, incurred in the ordinary course of Borrowers’ business and not in
connection with the borrowing of money, and which Liens either (i) are for sums
not yet delinquent, or (ii) are the subject of Permitted Protests, (h) Liens on
amounts deposited in connection with obtaining worker’s compensation or other
unemployment insurance, (i) Liens on amounts deposited in connection with the
making or entering into of bids, tenders, or leases in the ordinary course of
business and not in connection with the borrowing of money, (j) Liens on amounts
deposited as security for surety or appeal bonds in connection with obtaining
such bonds in the ordinary course of business, (k) with respect to any Real
Property, easements, rights of way, and zoning restrictions that do not
materially interfere with or impair the use or operation thereof and (l) to the
extent subject to the Second Lien Intercreditor Agreement, the Liens of the
Second Lien Agent securing the Second Lien Indebtedness.

 

“Permitted Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 2 years after the Maturity Date,
or, on or before the date that is less than 2 years after the Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series or of shares of common stock).

 

“Permitted Protest” means the right of Administrative Borrower or any of its
Subsidiaries to protest any Lien (other than any Lien that secures the
Obligations), taxes (other than payroll taxes or taxes that are the subject of a
United States federal tax lien), or rental payment, provided that (a) a reserve
with respect to such obligation is established on a Borrower’s or any of its
Subsidiaries’ books and records in such amount as is required under GAAP,
(b) any such protest is instituted promptly and prosecuted diligently by
Administrative Borrower or any of its Subsidiaries, as applicable, in good
faith, and (c) Agent is satisfied that, while any such protest is pending, there
will be no impairment of the enforceability, validity, or priority of any of the
Agent’s Liens.

 

“Permitted Purchase Money Indebtedness” means purchase money Indebtedness
incurred to enable a Borrower or any of its operating Subsidiaries to acquire
Equipment in the ordinary course of its business, which Indebtedness does not
exceed the amount provided for in clause (c) of the definition of Permitted
Indebtedness.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

“Plan” means (a) an employee benefit plan (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan that is or was within the last six years
maintained or sponsored by any Borrower

 

23

--------------------------------------------------------------------------------


 

or any of its Subsidiaries or to which any Borrower or any of its Subsidiaries
has within the last six years made, or was obligated to make, contributions or
with respect to which any of them have any actual or contingent liability, (b) a
Pension Plan, or (c) a Qualified Plan.

 

“Power Systems Division” means, on a combined basis, the “power control systems”
operating division of Parent together with Mondel Holding and its Subsidiaries.

 

“Power Systems EBITDA” means, for any period, the Power Systems Net Income for
such period, plus (i) without duplication, the sum of the following amounts of
the Power Systems Division for such period and to the extent deducted in
determining Power Systems Net Income for such period:  (A) Power Systems Net
Interest Expense, (B) net income tax expense, (C) depreciation expense, and
(D) amortization expense.

 

“Power Systems Net Income” means, with respect to the Power Systems Division for
any period, the net income (loss) of the Power Systems Division for such period,
determined on a consolidated basis in accordance with GAAP, but excluding from
the determination of Power Systems Net Income (without duplication) (a) any
non-cash extraordinary or non-recurring gains or non-cash gains or losses from
Dispositions, (b) non-cash restructuring charges, (c) non-cash effects of
discontinued operations, (d) interest that is paid-in-kind, and (e) any tax
refunds, net operating losses or other net tax benefits received during such
period on account of any prior period, in each case solely with respect to the
Power Systems Division.

 

“Power Systems Net Interest Expense” means, with respect to the Power Systems
Division for any period, gross cash interest expense of such Persons for such
period determined on a consolidated basis in accordance with GAAP (including
interest expense paid to Affiliates of such Persons), less (i) the sum of
(A) interest income for such period and (B) gains for such period on Hedge
Agreements (to the extent not included in interest income above and to the
extent not deducted in the calculation of gross interest expense), plus (ii) the
sum of (A) losses for such period on Hedge Agreements (to the extent not
included in such gross interest expense) and (B) the upfront costs or fees for
such period associated with Hedge Agreements (to the extent not included in such
gross interest expense), in each case, determined on a consolidated basis in
accordance with GAAP with respect to the Power Systems Division.

 

“PPSA” means the Personal Property Security Act (Ontario) and the Regulations
thereunder, as from time to time in effect; provided, however, if attachment,
perfection or priority of any Agent’s or Lender’s security interests in any
Collateral are governed by the personal property security laws or any
jurisdiction other than Ontario, “PPSA” shall mean those personal property
security laws in such other jurisdiction for the purposes of the provisions
hereof relating to such attachment, perfection or priority and for the
definitions related to such provisions.

 

“Preferred Stock” means, as applied to the capital Stock of any Person, the
capital Stock of any class or classes (however designated) that is preferred
with respect to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over shares of capital Stock of any other class of such Person.

 

“Prior Claims” means all Liens created by Applicable Law (in contrast with Liens
voluntarily granted) which rank or are capable of ranking prior to or pari passu
with the Agent’s Liens against all or part of the Collateral, including for
amounts owing for wages, employee source deductions, goods and services taxes,
sales taxes, municipal taxes, workers’ compensation, Quebec corporate taxes,
pension fund obligations and overdue rents.

 

“Prior Claims Reserve” means, as of any date of determination, the full
outstanding amount of all Prior Claims which relate to Accounts of any Borrower
or Mondel.

 

24

--------------------------------------------------------------------------------


 

“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
Stock) on or before a date that is less than 2 years after the Maturity Date,
or, on or before the date that is less than 2 years after the Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series or of shares of common Stock).

 

“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

 

“Pro Rata Share” means, as of any date of determination:

 

(a)                                  with respect to a Lender’s obligation to
make Advances and right to receive payments of principal, interest, fees, costs,
and expenses with respect thereto, (i) prior to the Commitments being terminated
or reduced to zero, the percentage obtained by dividing (y) such Lender’s
Commitment, by (z) the aggregate Commitments of all Lenders, and (ii) from and
after the time that the Commitments have been terminated or reduced to zero, the
percentage obtained by dividing (y) the aggregate outstanding principal amount
of such Lender’s Advances by (z) the aggregate outstanding principal amount of
all Advances,

 

(b)                                 with respect to a Lender’s obligation to
participate in Letters of Credit, to reimburse the Issuing Lender, and right to
receive payments of fees with respect thereto, (i) prior to the Commitments
being terminated or reduced to zero, the percentage obtained by dividing
(y) such Lender’s Commitment, by (z) the aggregate Commitments of all Lenders,
and (ii) from and after the time that the Commitments have been terminated or
reduced to zero, the percentage obtained by dividing (y) the aggregate
outstanding principal amount of such Lender’s Advances by (z) the aggregate
outstanding principal amount of all Advances, and

 

(c)                                  with respect to all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7), the percentage obtained by dividing (i) such Lender’s Commitment,
by (ii) the aggregate amount of Commitments of all Lenders; provided, however,
that in the event the Commitments have been terminated or reduced to zero, Pro
Rata Share under this clause shall be the percentage obtained by dividing
(A) the outstanding principal amount of such Lender’s Advances plus such
Lender’s ratable portion of the Risk Participation Liability with respect to
outstanding Letters of Credit, by (B) the outstanding principal amount of all
Advances plus the aggregate amount of the Risk Participation Liability with
respect to outstanding Letters of Credit.

 

“Protective Advance” has the meaning specified therefor in Section 2.3(d).

 

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

 

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrowers and their respective
Subsidiaries that is in Deposit Accounts or in Securities Accounts, or any
combination thereof, and which such Deposit Account or Securities Account is the
subject of a Control Agreement and is maintained by a branch office of the bank
or securities intermediary located within the United States or Canada.

 

25

--------------------------------------------------------------------------------


 

“Qualified Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (a) that is or was within the last six
years maintained or sponsored by any Borrower, any of its Subsidiaries or any
ERISA Affiliate or to which any Borrower, any of its Subsidiaries or any ERISA
Affiliate has within the last six years made or was obligated to make,
contributions, and (b) that is intended to be tax-qualified under
Section 401(a) of the IRC.

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Borrower, any Guarantor or any of their respective
Subsidiaries and the improvements thereto.

 

“Real Property Collateral” means any Real Property of any Borrower, any
Guarantor or any of their respective Subsidiaries which is subject to Agent’s
Lien.

 

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Reinvestment Eligible Funds” means (a) Net Cash Proceeds which, but for the
application of Section 2.4(c)(v), would be required to be used to prepay the
Obligations pursuant to Section 2.4(c)(i) or (b) Extraordinary Receipts which,
but for the application of Section 2.4(c)(v), would be required to be used to
prepay the Obligations pursuant to Section 2.4(c)(iii).

 

“Reinvestment Notice” has the meaning specified therefore in Section 2.4(c)(v).

 

“Related Fund” means a fund or account managed by any Lender or an Affiliate of
any Lender or its investment manager.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including the movement of
Hazardous Materials through or in the ambient air, soil, surface or ground
water, or property.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials authorized by Environmental Laws.

 

“Replacement Lender” has the meaning specified therefor in Section 14.2(a).

 

“Report” has the meaning specified therefor in Section 15.17.

 

“Required Availability” means that the sum of (a) Excess Availability, plus
(b) Qualified Cash exceeds $5,000,000.

 

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (d) of the definition of Pro Rata Shares) equal or
exceed 67%.

 

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or

 

26

--------------------------------------------------------------------------------


 

emergency reserves) that are in effect on such date with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) of that Lender,
but so long as such Lender is not required or directed under applicable
regulations to maintain such reserves, the Reserve Percentage shall be zero.

 

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

 

“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrowers to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrowers,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Second Lien Agent” means Ableco Finance LLC, a Delaware limited liability
company, in its capacity as agent for the Second Lien Lenders, together with its
successors and assigns acting in such capacity.

 

“Second Lien Indebtedness” means any and all Indebtedness of any Borrower, any
Guarantor or their respective Subsidiaries arising under or in connection with
any Second Lien Loan Documents.

 

“Second Lien Intercreditor Agreement” means an intercreditor agreement executed
and delivered by Agent and Second Lien Agent, and acknowledged and consented to
by each Borrower and each Guarantor, as amended, modified, supplemented or
restated from time to time.

 

“Second Lien Lenders” means the Persons from time to time party to the Second
Lien Loan Agreement as lenders.

 

“Second Lien Loan Agreement” means that certain Financing Agreement, dated as of
the date hereof, by and among Second Lien Agent, Second Lien Lenders, and
Borrowers pursuant to which the Second Lien Lenders agree to provide to
Borrowers a term loan in the original principal amount of $18,000,000, as
amended, modified, supplemented, restated, renewed, extended, refinanced or
replaced from time to time in accordance with the terms thereof and the terms of
the Agreement.

 

“Second Lien Loan Documents” means (a) the Second Lien Loan Agreement and
(b) and the other “Loan Documents” as such term is defined in the Second Lien
Loan Agreement, in each case, as amended, modified, supplemented, restated,
renewed, extended, refinanced or replaced from time to time in accordance with
the terms thereof and the terms of the Agreement.

 

“Second Lien Prepayment Event” means any transaction or event, other than the
Magnetek ADS Sale, a Disposition of Accounts or Inventory of a Borrower or
Guarantor or the receipt of Extraordinary Receipts which, pursuant to the terms
of the Second Lien Loan Agreement, as in effect on the Closing Date, gives rise
to a mandatory prepayment of the Second Lien Indebtedness.

 

“Secretary” means, with respect to any Person, the duly elected or appointed
secretary or other officer of such Person charged with keeping the corporate
records of such Person.

 

“Securities Account” means a securities account as that term is defined in the
Code and, in the case of Mondel, the PPSA.

 

27

--------------------------------------------------------------------------------


 

“Security Agreement” means a security agreement, in form and substance
satisfactory to Agent, executed and delivered by the Borrowers and Guarantors in
favor of Agent, together with all supplements executed in connection therewith.

 

“Security Documents” means the Security Agreement, the Canadian Security
Agreement, the Canadian Stock Pledge, the Foreign Stock Pledge, the Mortgages,
the Control Agreements and all other Loan Documents that purport to create a
Lien.

 

“Senior Debt” means the Obligations and the Second Lien Indebtedness.

 

“Settlement” has the meaning specified therefor in Section 2.3(e)(i).

 

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i).

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (i) the fair value of the property of such Person is not less than the
total amount of the liabilities of such Person, (ii) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become absolute and matured, (iii) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (iv) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, (v) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person’s property
would constitute unreasonably small capital, and (vi) with respect to Mondel,
that Mondel is not an “insolvent person” (as defined in the Bankruptcy and
Insolvency Act (Canada)) or a “debtor company” (as defined in the Companies’
Creditors Arrangement Act (Canada)).

 

“Statutory Lien Payments” has the meaning specified therefor in Section 4.23.

 

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

 

“Subordinated Indebtedness” means any Indebtedness that is subordinated to the
Obligations in right of payment pursuant to a Subordination Agreement and any
Indebtedness with respect to which any Lien securing such Indebtedness is
subordinated to Agent’s Liens pursuant to a Subordination Agreement, provided,
that, the Second Lien Indebtedness shall not be deemed Subordinated Indebtedness
for purposes of this definition.

 

“Subordination Agreements” means, collectively, the terms and conditions of any
document governing Indebtedness of any Borrower, any Guarantor and/or their
respective Subsidiaries which provide that such Indebtedness is subordinated to
the Obligations in right of payment and/or that any Liens securing such
Indebtedness are subordinate to Agent’s Liens and all other subordination or
intercreditor agreements at any time entered into by any Person in favor of
Agent and the Lenders with respect to Indebtedness owed or Liens granted to such
Person by any Borrower, any Guarantor and/or their respective Subsidiaries,
provided, that, the Second Lien Intercreditor Agreement shall not be deemed a
Subordination Agreement for purposes of this definition.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

 

28

--------------------------------------------------------------------------------


 

“Swing Lender” means WFF or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent agrees, in such Lender’s
sole discretion, to become the Swing Lender under Section 2.3(d).

 

“Swing Loan” has the meaning specified therefor in Section 2.3(d)(i).

 

“Taxes” has the meaning specified therefor in Section 15.11.

 

“Total Debt Limiter” means, as of any date of determination for the 12 month
period ending on such date of determination, (a) during the period commencing on
the Closing Date and ending on June 30, 2006, 3.25 times TTM Domestic EBITDA,
(b) during the period commencing on July 1, 2006 and ending on June 30, 2007,
3.00 times TTM Domestic EBITDA, and (c) at all times on or after July 1, 2007,
2.75 times TTM Domestic EBITDA.

 

“Total Debt Limiter Certificate” means a certificate substantially in the form
of Exhibit T-1 delivered by the chief financial officer of Parent to Agent.

 

“Triggering Event” means (a) any Borrower or any Guarantor is required to make
any cash payments in respect of their Benefit Plans which either (i) exceed the
amount of the Designated Pension Payment by more than 10%, or (ii) are required
to be paid more than 90 days earlier than the scheduled due date of the
Designated Pension Payment, (b) the occurrence and continuance of an ERISA
Event, or (c) a court of competent jurisdiction determines any of the following
in connection with the ULT Litigation (i) ULT has infringed on the patents held
by Ole K. Nilssen or Geo Foundation, Ltd. that are the subject of the ULT
Litigation, (ii) the patents held by Ole K. Nilssen or Geo Foundation, Ltd. that
are the subject of the ULT Litigation are valid and enforceable, or (iii) ULT is
liable to Ole K. Nilssen or Geo Foundation, Ltd. for patent infringement, or
(d) some other event or development occurs in connection with the ULT Litigation
that is materially adverse to the interests of Parent and its Subsidiaries in
connection with such litigation.

 

“TTM EBITDA” means, as of any date of determination, the Consolidated EBITDA for
the 12 month period most recently ended; provided, that in calculating the TTM
EBITDA for any period that includes a period prior to September 1, 2005, the
Consolidated EBITDA for such prior period will be deemed to be the applicable
amount set forth on Schedule T-1 with respect thereto.

 

“TTM Domestic EBITDA” means, as of any date of determination, the Domestic
EBITDA for the 12 month period most recently ended; provided, that in
calculating the TTM Domestic EBITDA for any period that includes a period prior
to September 1, 2005, the Domestic EBITDA for such prior period will be deemed
to be the applicable amount set forth on Schedule T-1 with respect thereto.

 

“TTM Power Systems EBITDA” means, as of any date of determination, the Power
Systems EBITDA for the 12 month period most recently ended; provided, that in
calculating the TTM Power Systems EBITDA for any period that includes a period
prior to September 1, 2005, the Power Systems EBITDA for such prior period will
be deemed to be the applicable amount set forth on Schedule T-1 with respect
thereto.

 

“ULT” means Universal Lighting Technologies, Inc., a Delaware corporation.

 

“ULT Litigation” means the action styled Nilssen, et al v. Universal Lighting,
Case No. 3:04-0080, pending in the U.S. District Court for the Middle District
of Tennessee.

 

“Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrowers.

 

29

--------------------------------------------------------------------------------


 

“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.

 

“United States” and “U.S.” means the United States of America.

 

“Voidable Transfer” has the meaning specified therefor in Section 16.6.

 

“WARN” has the meaning specified therefor in Section 4.31.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“WFF” means Wells Fargo Foothill, Inc., a California corporation.

 

30

--------------------------------------------------------------------------------

 